 

AO 245B (CASD Rev. 1/19) Judgment in a Criininal Case F l L E D

 

 
 
  

 

 

 

 

MAR
UNITED STATES DISTRICT CoURT
ERK' u_ ~ COURT
SOUTHERN DISTRICT OF CALIFORNIA SOBYHERN ms _E _ . ALB;%FLN\!¢
UNITED sTATEs oF AMERICA JUDGMENT IN A CMMNAL-GA , -
V_ (For Offenses Committed On or After Noveqoer l, l 87)
EZEQUIEL MATUS-MORALES (]) Case Number: 19CR0514 IM

Zainab Khan, Federal Defenders, Inc.

Defendant’s Attomey
USM Numher 73628298
|:| _
THE`, DEFENDANT:

pleaded guilty to count(s) ONE OF THE INFORMATION.

 

g Was found guilty on count(s)

after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Count
Title & Section Nature of Offense Number§s[
18 USC 1544 Misuse of Passport. y l
The defendant is sentenced as provided in pages 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
|:l The defendant has been found not guilty on count(s)
I:I Count(s) is dismissed on the motion of the United States.

 

Assessment: $ 100.00, WAIVED.

|:l JVTA Assessment*: $
' *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

E No fine E Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstancesl

March 15. 2019

Date of Imposition of Sentence

w /'°
i~f Jefa/s& T. Milier
UNITED sTATES DISTRICT JUDGE

 

AO 245B (CASD Rev. l/ 19) Judgment in a Criminal Case

 

DEFENDANT; EZEQUIEL MATUs-MORALES (1) Judgmenr - rage 2 orz
cAsE NUi\/rBER; i9cR0514 JM

IMPRISONMENT

T'l:lfe"'d'e"'feiic"i"aiit 'i's"lie'rebyco'rnmitt&l*t'o"the custody of 'the"Federal"Bureau of Prisons to be imprisoned for a total term of:

 

TIME SERVED.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

1113

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district
\:| at A.M. on

 

ll as notified by the United States Marshal.
g The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:
|:| on or before
[| as notified by the United States Marshal.
E as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on 110
at , With a certified copy of this judgment
UNITED STATES MARSHAL
B}’ DEPUTY UNITED STATES MARSHAL

19CR0514 JM

